 

Exhibit 10.1

LOGO [g111472img001_ex101.jpg]

CONTRACT OF EMPLOYMENT

Entered into between:

FNDS3000 Corp, a US corporation registered in Delaware and headquartered in

Jacksonville, Florida

(Herein after referred to as “FNDS3000”)

And

Robert Klein

(Herein after referred to as “Klein”, and together “the Parties”)

 

  1. Background

Klein, a Swiss national, has for some time been working as an executive of
ISMLTD and with a US L1 work Visa permitting him to be resident in the USA and
to perform work for ISMLTD. ISMLTD is closely connected with FNDS3000, and Klein
has provided services to FNDS3000 as part of a contractual relationship between
the two corporations. Klein’s efforts have been for the benefit of the US
entity. The Parties now wish to take the relationship to the next stage, whereby
Klein will cease most activities with ISMLTD, and take employment with FNDS3000.
This employment is taken in the USA, but Klein understands and agrees that he
will, as soon as is practicable, be internally transferred to support the South
African operations of FNDS3000. The date of such internal transfer will be
agreed between the Parties. This agreement defines the specifics of his
employment as an internal transferee temporarily located within South Africa.

 

  2. Commencement

This contract will begin on September 1 2010 and continue until terminated as
set out in clause 5.

 

  3. Title and Role

Klein will be designated as “Chief Executive Officer, South Africa”, and will
report to such executive as the Chief Executive Officer of FNDS3000 Corp shall
from time to time designate. Klein will have full executive authority over staff
and actions in South Africa. He will also work in coordination with other
executives and staff in the company, including, without limitation, the
Executive Vice President for Europe, the Middle East and Africa, the Chief
Financial Officer and the Executive Vice President for Strategy and Planning.

 

 

4651 Salisbury Road, Suite #485

Jacksonville, FL 32256

Phone 904-273-2702 — Fax 904-273-7231 — www.FNDS3000.com



--------------------------------------------------------------------------------

LOGO [g111472img002_ex101.jpg]

 

 

  4. Place of Work

To the extent instructed, Klein will be required to work at the principal US
locations of FNDS3000 in Jacksonville Florida and Atlanta, Georgia. As from the
agreed date of internal transfer, Klein will be required to perform duties at
the offices of FNDS3000 in South Africa. However the company may from time to
time require that Klein carries on his employment duties at premises or places
other than the company’s offices, including if required the aforementioned US
locations.

 

  5. Term of Employment

It is recognized by Klein and FNDS3000 that the intention will be to recruit and
develop a South African CEO, and that Klein’s employment is by its nature
temporary. At the time of this contract Klein’s employment is expected to end
December 31 2011, subject to revision by mutual agreement.

 

  6. Salary

Klein will total receive a gross annual package of US $200,000, subject to
review from time to time by FNDS3000, in its sole discretion. Monthly salary
will be paid by means of a direct bank deposit on the 25th of each month

 

  7. Temporary Living Costs.

In recognition that Klein’s residence in South Africa is temporary, that he will
maintain at least one home in another country or countries, and that his
assignment to South Africa incurs a duplication of the expenses of living,
FNDS3000 will provide several facilities usual in such situations, such as
temporary housing, transportation and schooling costs. FNDS3000 will also
provide one return air trip per year, coach class or equivalent cost, for Klein
and his family. The arrangements for such facilities and limitations will be
agreed from time to time between FNDS3000 and Klein.

 

  8. Governmental Programs.

FNDS3000 will also contribute to South African governmentally-required programs
to the extent required by law and/or regulation and as agreed from time to time
between Klein and FNDS3000.

 

  9. Medical Insurance

FNDS3000 will procure that Klein and his family benefit from comprehensive
medical insurance, and the Parties will separately agree whether this is best
arranged by an individual policy, by coverage under the existing programs in the
South African operations of FNDS3000 or a combination of the two.

 

  10. Hours of Work

Klein has a role carrying high executive responsibilities. He will be required
to work the hours necessary to perform this executive function and this will
often include work outside of normal office hours. Klein will not be eligible
for overtime payment, and will be required to manage his own hours.

 

  11. Public Holidays

Klein will be entitled to all South African official public holidays on full
pay.

 

 

4651 Salisbury Road, Suite #485

Jacksonville, FL 32256

Phone 904-273-2702 — Fax 904-273-7231 — www.FNDS3000.com



--------------------------------------------------------------------------------

LOGO [g111472img002_ex101.jpg]

 

 

  12. Annual Leave

Klein will entitled to 20 working days leave per annum. Such leave is to be
taken at a time convenient to FNDS3000.

 

  13. Sick Leave

During every sick leave cycle of 36 months Klein will be entitled to 30 working
days sick leave.

During the first six months of employment Klein will be entitled to one day’s
paid sick leave for every 26 days worked.

Klein is required to advise FNDS3000 by 10am on the first day of any absence.

A leave form is required to be completed for periods of sick leave and must be
completed on your first day of return to duty.

 

  14. Other forms of leave

Klein may be entitled to other forms of leave as laid down in the Basic
Conditions of Employment Act and as per the company leave policy.

 

  15. Deductions from Remuneration

FNDS3000 may not deduct any monies from the Klein’s salary unless the Klein has
agreed to this in writing, unless such deduction is a statutory deduction e.g.
PAYE /UIF.

 

  16. Other conditions of Employment:

Klein will undertake to familiarize himself and comply with the FNDS3000’s
Policy & Procedures, rules and regulations.

Klein undertakes to act in the best interests of FNDS3000 at all times and to
treat all information acquired during the course of his employment with the
highest level of confidentiality.

Klein undertakes not to divulge any information to any third party and
acknowledge that the failure to adhere to the provisions of this paragraph that
results in material harm to FNDS3000 will constitute a breach entitling the
FNDS3000 to immediately terminate Klein’s services and/or to recover damages of
whatsoever nature that the company may suffer as a result of such breach. This
undertaking shall continue indefinitely in respect of information which is
confidential and proprietary to the company and it’s customers and the methods
of carrying on the business of the company and shall cease only in respect of
such information which comes into the public domain.

Klein is required to use his best endeavours to properly conduct, improve,
extend, promote, protect and preserve the business interests, reputation and
goodwill of the company and carry out your duties in a proper, lawful and
efficient manner.

Klein may not hold positions of employment outside of FNDS3000 without its
express and written permission.

Any changes to this agreement will only be valid if they are in writing and have
been agreed and signed by both parties.

 

 

4651 Salisbury Road, Suite #485

Jacksonville, FL 32256

Phone 904-273-2702 — Fax 904-273-7231 — www.FNDS3000.com



--------------------------------------------------------------------------------

LOGO [g111472img002_ex101.jpg]

 

 

Klein represents and declares that any and all statements made and personal data
given in connection with this employment are true and accurate.

THUS DONE AND SIGNED BY FNDS3000 CORP AT ATLANTA, GEORGIA, USA ON THIS THIRTIETH
DAY OF AUGUST 2010.

JOHN WATSON, EXECUTIVE VICE PRESIDENT, FOR AND ON BEHALF OF FNDS3000 CORP, and

Robert Klein

Witnesses:

 

 

  NAME

 

 

 

  NAME

 

 

4651 Salisbury Road, Suite #485

Jacksonville, FL 32256

Phone 904-273-2702 — Fax 904-273-7231 — www.FNDS3000.com